


Exhibit 10.43




LUMINEX CORPORATION


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT




THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT is made by and between Nancy M.
Fairchild (formerly Nancy M. Capezzuti, the “Executive”) and Luminex
Corporation, a Delaware corporation (the “Company”) effective as of January 1,
2015 (the “Amendment Effective Date”).


WITNESSETH:


WHEREAS, the Company and Executive originally entered into an employment
agreement on August 14, 2012 (“Employment Agreement”);


WHEREAS, the Company and Executive entered into a first amendment to the
Employment Agreement on December 31, 2012;


WHEREAS, the Company and Executive entered into a second amendment to the
Employment Agreement on February 6, 2014;


WHEREAS, the Company has offered and Executive has voluntarily agreed a new
position of Senior Vice President, Human Resources as specifically set forth
herein;


NOW, THEREFORE, for the reasons set forth above, the Company and the Executive
hereby amend the Employment Agreement as follows:


1.Duties. Section 1 shall be deleted in its entirety and replaced with a new
Section 1 as follows:


“Sec. 1 Duties. During the term of this Agreement (including all renewal
periods, if any, the “Term”), Executive agrees to be employed by and to serve as
Senior Vice President, Human Resources and Luminex agrees to employ and retain
Executive in such capacity subject to the provisions of this Agreement.
Executive shall have such powers, authority and duties, and shall render such
services of executive and administrative character, or act in such other
capacity for Luminex, as the Chief Executive Officer and the Board of Directors
shall from time to time lawfully direct and Executive shall report directly to
the Chief Executive Officer. Executive shall devote all of his business time,
energy, and skill to the business of Luminex.”


2.Base Salary. Section 3.1 shall be deleted in its entirety and replaced with a
new Section 3.1 as follows:
“Sec. 3.1 Base Salary. As payment for the services to be rendered by Executive
as provided in Section 1 and subject to the terms and conditions of Section 2,
Luminex agrees to pay to Executive a “Base Salary” at the rate of $10,416.67 per
each semi-monthly pay period or $250,000 per annum (or such greater amount as
may be determined from time to time by the Board or the Compensation Committee
thereof) payable in accordance with the then-current payroll policies of
Luminex.


3.Annual Bonus. Section 3.2 shall be deleted in its entirety and replaced with a
new Section 3.2 as follows:
“Sec. 3.2 Annual Bonus. Executive shall be eligible to receive a bonus each year
in an amount up to at least fifty percent (50%) of Executive’s then-current Base
Salary (or such other amount as may otherwise be determined by the Board of
Directors), subject to the performance criteria established annually by the
Chief Executive Officer and the Board of Directors, payable during the first
quarter of the following year or otherwise as consistent with the timing of
other employee bonuses. The Board of Directors is under no obligation to
declare, and Luminex is under no obligation to pay, any bonus to Executive under
the terms of this Agreement. In the event Executive and Luminex are parties to a
written agreement or plan executed by both Luminex and Executive that governs
bonus arrangements, and the provisions thereof conflict with this Section 3.2,
the terms of such other written agreement or plan shall supersede this
Section 3.2.
4.Certain Definitions. Capitalized terms used in this Amendment not otherwise
defined herein shall have the same meaning as set forth in the Employment
Agreement.






--------------------------------------------------------------------------------




5.Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original but all of which shall constitute but one document.


Except as specifically set forth herein, all terms and conditions of the
Employment Agreement, as amended and restated herein, shall remain in full force
and effect. Executive acknowledges that he has read and understands this Third
Amendment to the Employment Agreement, and has had ample opportunity to consider
its terms.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first stated above.


 
 
LUMINEX CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Its:
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Nancy M. Fairchild
 
 
Date:
 
 





